i          i      i                                                                              i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-10-00490-CV

                                         IN RE Jesse K. PRATHER

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 28, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 1, 2010, relator Jesse K. Prather filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP .

P. 52.8(a).

                                                                                 PER CURIAM




           1
           … This proceeding arises out of Cause No. 08-03-00042-CVK, styled Jesse K. Prather v. Tex. Bd. of Criminal
Justice, et al., in the 218th Judicial District Court, Karnes County, Texas, the Honorable Stella Saxon presiding.